PD-0293-16
                          C<Ma-S-C a/o                           RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS
                                                                 SEP 2® 2016

                                                          -MMAmm. Clerk

                                                                 FILEO IN
                                                         COURT OF CRIMINAL APPEALS
                           V5

                 5
                                                             Abel Acosta, Cierk
                                         0<v/ AiZ-fJT



        Co***** yf s4kW of T^o6^


 P^'-f ,*6AKj,<]i Mo^6Ay ^ ^v5|^i, /^aa^ U'TKJi, /£                               K,




Qn^'tin***' ffi^jU[s *±LJr 4ku />/<>/>/ovm^IoUj CoUa/T ^AtjoTf 7*^ /YV6TY0a/ #fr
                                                                             pj



       C.U:0V^'^
                                                         3001 S, £kvw'WPaaa^
                                                    o
                                                    —'-
                                                                P
                                       c^                       o

                                                    CO          3
                                       ^
                                       ^'
                                        --_} - ^
                                                f
                                                    1.
                                                    >
                                                            -
                                                                    P>
                                                                    o
                                                                    0
                                         go
                                                        C3          *
                                            o           >               f5

                                            r



          c




              -«     O

          ^


CD                             o
 i

                               c

              X
\              >
               l/v
W                        o         a
      O
                         D<3
l"!